Exhibit 10.19
AMENDMENT NO. 9
TO LOAN AND SECURITY AGREEMENT
     This Amendment No. 9 to Loan and Security Agreement (this “Amendment”) is
entered into as of September 1, 2010, by and among Rae Systems Inc., a Delaware
corporation (“Borrower”), and Silicon Valley Bank (“Bank”), Capitalized terms
used herein without definition shall have the same meanings given them in the
Loan Agreement (as defined below).
Recitals
     A. Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of March 14, 2007 (as amended and as may be further amended,
restated, or otherwise modified, the “Loan Agreement”), pursuant to which the
Bank has extended and will make available to Borrower certain advances of money
     B. Borrower has now requested that Bank make certain changes to the Loan
Agreement, all as set forth more fully herein.
     C. Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
make the changes set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing Recitals and intending to
be legally bound, the parties hereto agree as follows:
     1. Amendment to Loan Agreement.
         1.1 Section 8.11 (Compliance) of the Loan Agreement is amended and
restated in its entirety and replaced with the following:
    “8.11 Compliance. Borrower or any of its Subsidiaries (a) violates or fails
to comply with the Foreign Corrupt Practices Act and/or any related statutes and
regulations and such violation or failure results in either (i) the imposition
of potential monetary penalties in excess of $3,700,000 in the aggregate or
material criminal sanctions, or (ii) debarment from doing business resulting in
a loss of $1,000,000 of revenue in the aggregate or (b) uses any Credit
Extension for the settlement or proposed settlement with respect to clause (a)
above.”
     2. Borrower’s Representations And Warranties. Borrower represents and
warrants that:
               (a) immediately upon giving effect to this Amendment, (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;

 



--------------------------------------------------------------------------------



 



               (b) Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;
               (c) the certificate of incorporation, bylaws and other
organizational documents of Borrower delivered to Bank on the Effective Date
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;
               (d) the execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower;
               (e) this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
               (f) as of the date hereof, it has no defenses against the
obligations to pay any amounts under the Obligations. Borrower acknowledges that
Bank has acted in good faith and has conducted in a commercially reasonable
manner its relationships with such Borrower in connection with this Amendment
and in connection with the Loan Documents.
          Borrower understands and acknowledges that Bank is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
     3. Limitation. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.
     4. Effectiveness. This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:
          4.1 Amendment. Borrower and Bank shall have duly executed and
delivered this Amendment to Bank; and
          4.2 Payment of Bank Expenses. Borrower shall have paid all Bank
Expenses incurred through the date of this Amendment.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.

2



--------------------------------------------------------------------------------



 



     6. Integration. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
     7. Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
[Remainder of page intentionally left blank - signature page follows]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to Loan
Agreement to be executed as of the date first written above.

                    Borrower: Rae Systems Inc.       a Delaware corporation    
 
           

             
 
  By: /s/ Randall K. Gausman    
 
         
 
  Printed Name:  Randall K. Gausman    
 
           
 
  Title:  CFO    
 
           
 
                 Bank:   Silicon Valley Bank    
 
           
 
  By:        
 
         
 
  Printed Name:      
 
           
 
  Title:        
 
           

